Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

    Allowable Subject Matter
3.	Claims 1-9 and 12-16 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests a belt unit used in an image forming apparatus, said belt unit comprising a transfer member configured to contact with an inner circumferential surface  of the endless belt, a storage container provided in a region surrounded by the inner circumferential surface of the endless belt and including a receiving port through which the toner collected by the collecting member is to be received, and a conveyance member configured to rotate about a rotational axis extending in a rotational axis direction and to convey, inside the storage container, the toner which is to be received  through the receiving port; wherein the conveyance member including a conveyance portion having a helical shape in which a helical axis extends in the rotational axis direction, and the rotational axis direction is a direction crossing both the movement direction of the endless belt, and a longitudinal direction of the transfer member.

      Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Furukawa [10,474,089] discloses an image forming apparatus.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        12/18/21